Case 2:19-mj-08322-JZB Document1 Filed 07/15/19 Page 1of5
AO 91 (Rey, 02/09) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

ve A for the
XO N\ District of Arizona

 

A A United States of America ) C 2g m ,
z Vy. ) .
Juan Bernal-Castillo ) Case No. 14 i S : Sy
(A208 204 827) )
Defendant )
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my

knowledge and belief.

On or about the date of July 12, 2019, in the County of Maricopa, in the District of
Arizona, the defendant violated Title 8, U.S.C. § 1326(a), a felony, and Title 8, U.S.C. §
1325(a)(2) a class B misdemeanor, an offense described as follows:

See Attachment A Incorporated By Reference Herein
I further state that | am a Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

td

REVIEWED BY: Charles E. Bailey Jr., P.S. for AUSA Justin Oshana

><] Continued on the attached sheet.

 

 

 

Complainant 's signature
Regina Benvenue,
Deportation Officer

 

Printed name and title

Sworn to before me and signed in my presence.

Date: July 15,2019 DiS: SS Le.
C

Judge's signature

John Z. Boyle,
City and state: Phoenix, Arizona United States Magistrate Judge

 

Printed name and title

 
Case 2:19-mj-08322-JZB Document1 Filed 07/15/19 Page 2 of 5

ATTACHMENT A

Count 1

On July 12, 2019, Juan Bernal-Castillo, an alien, was found in the United States of
America at or near Phoenix, in the District of Arizona, after having been previously
denied admission, excluded, deported, and removed from the United States at or near
Calexico, California, on or about December 19, 2015, and not having obtained the
express consent of the Secretary of the Department of Homeland Security to reapply for

admission thereto; in violation of Title 8, United States Code, Section 1326(a), a felony.

Count 2
On July 12, 2019, at or near Phoenix, in the District of Arizona, Juan Bernal-
Castillo, an alien, did elude the examination or inspection by immigration officers in

violation of Title 8, United States Code, Section 1325(a){2), a class B misdemeanor.

 
Case 2:19-mj-08322-JZB Document1 Filed 07/15/19 Page 3 of5

STATEMENT OF PROBABLE CAUSE —

I, Regina Benvenue, being duly sworn, hereby depose and state as follows:
1. Your affiant is a Deportation Officer with United States Immigration and Customs
Enforcement (ICE), I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited

herein.

2, On July 12, 2019, Juan Bernal-Castillo was booked into the Maricopa County Jail
(MCJ) by the Phoenix Police Department on local charges. While incarcerated at the
MCI, Bernal-Castillo was examined by ICE Officer Flores, who determined him to be
a Mexican citizen, illegally present in the United States. On July 13, 2019, an
immigration detainer was lodged with the MCJ. On the same date, Bernal-Castillo
was transported to the Phoenix ICE office for further investigation and processing.
Bernal-Castillo was held in administrative custody until his criminal and immigration

records could be obtained and his identity confirmed.

3, Immigration history checks revealed Juan Bernal-Castillo be a citizen of Mexico and
a previously deported alien. Bernal-Castillo was removed from the United States to
Mexico through Calexico, California, on or about December 19, 2015, pursuant to an

~ order of removal issued by an immigration official. There is no record of Bernal-

Castillo in any Department of Homeland Security database to suggest that he obtained

 
Case 2:19-mj-08322-JZB Document 1 Filed 07/15/19 Page 4of5

permission from the Secretary of the Department of Homeland Security to return to
the United States after his removal. Bernal-Castillo’s immigration history was

matched to him by electronic fingerprint comparison.

. Furthermore, there is no record of Juan Bernal-Castillo in any Department of
Homeland Security database to suggest that after his last removal from the United
States he entered the United States at an official Port of Entry. Had Bernal-Castillo
presented himself at a Port of Entry, Department of Homeland Security records likely
would reveal that information. Accordingly, your affiant believes that Bernal-Castillo
entered the United States at a location not designated as an official Port of Entry, and
thereby eluded examination and inspection by Immigration Officers of the United
States. Bernal-Castillo’s immigration history was matched to him by electronic

fingerprint comparison.

..On July 13, 2019, Juan Bernal-Castillo-was advised of his constitutional rights.
Bernal-Castillo freely and willingly acknowledged his rights and declined to give a

statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about July 12, 2019, Juan Bernal-Castillo, an alien, was found in the United States of
America at or near Phoenix, in the District of Arizona, after having been previously

denied admission, excluded, deported, and removed from the United States at or near

3

 
Case 2:19-mj-08322-JZB Document1 Filed 07/15/19 Page5of5

Calexico, California, on or about December 19, 2015, and not having obtained the
express consent of the Secretary of the Department of Homeland Security to reapply
for admission thereto; in violation of Title 8, United States Code, Section 1326(a) and
on July 12, 2019, at or near Phoenix, in the District of Arizona, Juan Bernal-Castillo,
an alien, did elude the examination or inspection by immigration officers in violation

of Title 8, United States Code, Section 1325(a)(2).

 
 

 

Regina Benvenue U
Deportation Officer,
Immigration and Customs Enforcement

Sworn to and subscribed before me
this 15™ day of July, 2019.

o “oF . :
So, - x
=) No
John Z. Boyle,
United States Magistrate Judge

 
